 

Exhibit 10.46

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

This Deposit Account Control Agreement (this “Agreement”), dated as of March 18,
2014, is entered into by and among Digital Ally, Inc. (“Customer”), Hudson Bay
Capital Management LP (in such capacity, together with its successors and
assigns in such capacity, “Agent”) and Citizens Bank & Trust (“Depository
Institution”), and sets forth the rights of Agent and the obligations of
Depository Institution with respect to the deposit accounts of Customer at
Depository Institution identified on Exhibit A annexed hereto (each hereinafter
referred to individually as a “Collateral Account” and collectively as the
“Collateral Accounts”).

 

1. Agent’s Interests in Collateral Accounts. Customer confirms the security
interests granted by Customer to Agent in all of Customer’s right, title and
interest in and to the Collateral Accounts and all sums now or hereafter on
deposit in or payable or withdrawable from the Collateral Accounts (the
“Collateral Account Funds”). In furtherance of the intentions of the parties
hereto, this Agreement constitutes written notice by Agent to Depository
Institution of Agent’s security interest in the Collateral Accounts.

 

2. Agent Control. Depository Institution, Agent and Customer agree that
Depository Institution will comply with instructions given to Depository
Institution by Agent directing disposition of Collateral Account Funds in any of
the Collateral Accounts (“Disposition Instructions”) without further consent by
Customer or any other person.

 

3. Company Access to Collateral Accounts. Notwithstanding Section 2 above, Agent
agrees that Customer will be allowed access to the Collateral Accounts and
Collateral Account Funds until Depository Institution receives written notice
from Agent directing that Customer no longer has access to any Collateral
Accounts or Collateral Account Funds (an “Access Termination Notice”). Customer
irrevocably authorizes Depository Institution to comply with any Access
Termination Notice and/or Disposition Instructions even if Customer objects to
them in any way, and agrees that Depository Institution may pay any and all
Collateral Account Funds to Agent in response to any Disposition Instructions.
Customer further agrees that after Depository Institution receives an Access
Termination Notice, Company will not have access to any Collateral Accounts or
Collateral Account Funds.

 

- 1 -

 

 

4. Priority of Agent’s Security Interests. Depository Institution subordinates
in favor of Agent any security interest, lien, or right of setoff it may have,
now or in the future, against any Collateral Account or any Collateral Account
Funds, except that Depository Institution will retain its prior lien on any
Collateral Account Funds in such Collateral Account to secure payment of normal
bank charges and fees for such Collateral Account.

 

5. Statements, Notices and Confirmations. A statement, notice, confirmation or
other communication to a party under this Agreement will be in writing or made
by telecommunications devices capable of creating a written record, (except that
Disposition Instructions may be given orally). Any such statement, notice, or
confirmation will be sent to the applicable party’s address set forth on its
signature page to this Agreement or to such other address as such party may
notify the other parties, and will be effective on receipt. Depository
Institution will send copies of all statements, notices, and confirmations for
each Collateral Account to Customer and, at any time upon request, to Agent.

 

6. Third Party Claims. During the term of this Agreement, Depository Institution
will not enter into any agreement with any person other than Agent pursuant to
which Depository Institution will be obligated to comply with instructions from
such person as to the disposition of any Collateral Account Funds. Depository
Institution will use reasonable efforts promptly to notify Agent and Customer if
any other person claims that it has a security interest in any Collateral
Account or any Collateral Account Funds. If any third party requests that
Depository Institution enter into an agreement to comply with instructions
originated by such third party, or inquires of Depository Institution whether
Depository Institution has entered into such an agreement with any other person
or entity, or inquires of Depository Institution regarding the existence or
non-existence of any adverse claims or interests in or to any Collateral
Account, Depository Institution agrees that it will use reasonable efforts
promptly to advise such third party of the existence of this Agreement in favor
of Agent.

 

7. Indemnity. Customer will indemnify Depository Institution, and its officers,
directors, employees and agents, against all claims, liabilities, and expenses
arising out of this Agreement, including reasonable attorney fees and
disbursements, except to the extent the claims, liabilities, or expenses are
caused by Depository Institution’s gross negligence or willful misconduct.
Customer will indemnify Agent, and its officers, directors, employees and agents
against all claims, liabilities, and expenses arising out of this Agreement,
including reasonable attorney fees and disbursements, except to the extent the
claims, liabilities, or expenses are caused by Agent’s gross negligence or
willful misconduct. This Section 7 shall survive termination of this Agreement.

 

- 2 -

 

 

8. Termination. This Agreement may be terminated by Agent upon written notice to
Depository Institution and Customer. Depository Institution may terminate this
Agreement on 30 days’ written notice to Agent and Customer. Customer may not
terminate this Agreement without the prior written consent of Agent.

 

9. Governing Law. This Agreement shall be governed by and be construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles.

 

10. Amendments. This Agreement can be modified or amended only by written
agreement of all of the parties hereto evidencing such modification or
amendment.

 

11. Severability. To the extent a provision of this Agreement is unenforceable,
this Agreement will be construed as if the unenforceable provision were omitted.
To the extent that any conflict may exist between the provisions of any deposit
account agreement between the Customer and Depository Institution, and the
provisions of this Agreement, then this Agreement shall control.

 

12. Successors and Assigns. This Agreement shall bind and benefit the parties
and their respective permitted successors and assigns.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same Agreement. Delivery of an executed signature page
counterpart to this Agreement via telecopier, facsimile transmission or other
method of electronic transmission shall be effective as if it were delivery of a
manually delivered, original, executed counterpart thereof.

 

[Remainder of this page intentionally left blank.]

 

- 3 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  Digital Ally, Inc.   (“Customer”)         By     Name: Thomas J. Heckman  
Title: CFO, Treasurer & Secretary         Address for Notices:         9705
Loiret Blvd.   Lenexa, KS 66219       Attn: Thomas J. Heckman   Fax No.
913-213-5762

 

Deposit Account Control Agreement

 

 

 

 

 

Hudson Bay Capital MaNAgEment LP (“Agent”)

      By     Name: George Antonopoulos   Title: Authorized Signatory        

Address for Notices:

      777 Third Avenue, 30th Floor   New York, New York 10017       Attn: George
Antonopoulos / Yoav Roth   Fax No. 646-214-7946

 

Deposit Account Control Agreement

 

 

 

 

  Citizens Bank & Trust   (“Depository Institution”)         By     Name:    
Title:           Address for Notices:       7280 NW 87th Terrace, Suite 300  
Kansas City, MO 64153       Attn: ________________   Fax No. ________________

 

Deposit Account Control Agreement

 

 

 

 